REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  
Claim 1 claims:
An electronic brake apparatus comprising:
a spring pack 10; a first piston 20 in which the spring pack is mounted; a bolt screw 30 rotated in conjunction with a motor and having one end in point contact with the spring pack 10;  a fixing member 40 configured to bind the bolt screw 30 to the first piston 20; and  a second piston 50 screwed to the other end of the bolt screw 30.
The prior art of record does not teach alone, or in combination, the structural features claimed in claim 1.  Specifically the prior art of record does not teach an electronic brake apparatus having first and second pistons, a bolt screw 30 having one end in ‘point contact’ with a spring pack and a fixing member 40 binding the bolt screw 30 to the first piston 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



2/7/22